Citation Nr: 1204698	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for hearing loss and tinnitus.

The case was remanded back to the RO, via the Appeals Management Center (AMC) in Washington, DC in February 2011 for additional development of the record.  Unfortunately, there has not been substantial compliance with the directives set forth in the February 2011 remand, and as such, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  In support of his claim, the Veteran submitted four lay statements from family and friends who knew the Veteran prior to his service in Vietnam.  All four individuals stated that they noticed a decrease in the Veteran's ability to hear upon his return from Vietnam and that the Veteran's hearing steadily declined since that time.  The Veteran has consistently maintained throughout the course of his appeal that the onset of his hearing loss is related to in-service acoustic trauma.  

At a VA examination in January 2007, the Veteran reported a history of in-service noise exposure and no occupational noise exposure.  The examiner reviewed the Veteran's service treatment records (STRs) and opined that the Veteran's current hearing loss was less likely than not due to military noise exposure.  The examiner based this opinion solely on the finding that the Veteran's separation examination indicated normal hearing at the time of discharge from service.  

Critically, however, a more in-depth review of the Veteran's STRs shows that the Veteran's hearing at discharge may not have been accurately recorded, or may have not actually been tested at all, when compared to the audiometric findings noted on the entrance examination in 1968.  Specifically, the audiometric findings on the induction examination in June 1968 are as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
0
0
15
5
15

At 6000 Hz, the pure tone threshold in decibels was 45 in the right ear and 20 in the left ear.  Based on this audiogram, there was definitely some loss of hearing noted on entry into service, particularly at 6000 Hz in the right ear, although the level of hearing loss at that time was not considered a disability for VA compensation purposes.  However, when this audiogram is compared to the audiogram at discharge, it appears that the Veteran's hearing actually improved, despite the Veteran's report of in-service acoustic trauma and his specific reports of a noticeable hearing deficit.  Specifically, the audiometric findings on the separation audiogram in June 1971 are as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

Pure tone thresholds were not tested at 3000, 6000 or 8000 Hz.  

The VA examiner in January 2007 did not consider the totality of the evidence, and in particular, the differences between the pre-service and exit audiograms.  

Finally, the STRs show that the Veteran was treated for malaria during service.  Importantly, treatment for the malaria included quinine, and the VA examiner in January 2007 did not comment on whether the hearing loss and tinnitus could have occurred as a result of quinine ototoxcicity.  Although the Veteran did not raise this theory of entitlement, it is the responsibility of VA to address all possible theories of entitlement to the benefit sought.  

Given the Veteran's statement regarding the onset of his hearing loss and tinnitus, the lay statements provided, the Veteran's history of noise exposure, the audiometric findings at entry into service, and treatment for malaria in service, the case was remanded for another VA examination to determine whether the Veteran's hearing loss and/or tinnitus are at least as likely as not related to service.  The February 2011 remand specifically noted that the Veteran is competent to report the onset of tinnitus and diminished hearing acuity in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses; and, as such, that the examiner was directed to specifically address the Veteran's report of his hearing loss having first manifested during his period of active service in determining whether his current hearing loss is related to active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury and instead relied on the absence of evidence in the veteran's service medical records to provide a negative opinion).  

On remand, the Veteran was afforded another VA audiologic examination in March 2011.  Importantly, this examiner also failed to address or consider the Veteran's statement regarding the onset of his hearing loss, which is supported by at least four of his friends and family members.  Thus, the March 2011 examination report is inadequate for the purpose for which it was administered because the medical opinion is based on an inaccurate factual premise.  Furthermore, the examiner was directed to comment on whether the hearing loss and tinnitus could have occurred as a result of quinine ototoxcicity.  This, too, was not addressed in the March 2011 examination.  Although the prior remand instructions indicated that the examiner was to review the claims file, the examiner clearly did not read the prior remand.

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in March 2011, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of any current hearing loss and tinnitus.  That was not accomplished with respect to the March 2011 VA examination.  

Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the specific information requested was not obtained, another remand is required.  

In addition, the Board notes that the Veteran reported in his September 2006 claim that he had a hearing test in 1995, however, he has not yet provided either the results of audiological testing or identified where the evidence is located so VA can attempt to obtain it.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information (not already of record) concerning assessment/treatment for hearing loss and tinnitus since his discharge from service.  The Board is particularly interested in the results of audiological testing in 1995.  With appropriate authorization from the Veteran, request all private treatment records of the Veteran relevant to his claim of service connection for hearing loss and tinnitus that have not been previously obtained.  These should include, but are not limited to, audiograms and any memoranda or other treatment records containing evidence regarding a possible etiology of the Veteran's hearing loss and tinnitus.  If the Veteran reports additional VA treatment for hearing loss or tinnitus, these records should also be obtained and associated with the claims file.  

2.  Schedule the Veteran for a VA audiological examination to include ear disease as provided by VBA Training Letter No. 09-05 (Aug. 5, 2009) to ascertain the current nature, severity, and likely etiology of his bilateral hearing loss and tinnitus.  The examiner must be provided with the claims folder, to include a copy of this remand, for review in conjunction with the examination.  Then, following a review of the relevant medical evidence in the claims file, the medical history, the lay history of symptoms after service (including that set forth above), and the results of clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss and/or tinnitus is causally related to the Veteran's active duty.  Because the Veteran is competent to report the onset of diminished hearing acuity and ringing in the ears in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's credible reports of excessive noise exposure in service and lay statements of symptoms after active service in determining whether his current hearing loss is related to active service including, but not limited to excessive noise exposure or the use of quinine to treat malaria in service.  The examiner should also address the significance of the differences between the hearing acuity shown at entry to service and upon discharge.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the Veteran's claims of service connection for hearing loss and tinnitus.  If any benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


